Citation Nr: 0822935	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness in the left eye.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness in the left eye.  The veteran perfected a timely 
appeal of this determination to the Board.

The veteran testified at a hearing before a Hearing Officer 
at the RO in March 2005.  A transcript of that hearing is 
associated with the claims file.

On October 12, 2005, for good cause shown, the RO granted the 
veteran's request for a 60-day extension for filing his 
substantive appeal, with a new deadline of December 11, 2005.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.303 
(2007).  Thereafter, the veteran filed his substantive appeal 
in a timely manner on November 22, 2005. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of that hearing is associated with the claims 
file.


FINDING OF FACT

Blindness in the left eye was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination to the veteran, nor was blindness in the left eye 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.



CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for blindness in the left eye, as a result of 
VA medical treatment, are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in April 2003, prior to the 
initial adjudication of his claim in the November 2004 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in December 2005.  His claim was readjudicated in an 
August 2005 Statement of the Case, a June 2006 Supplemental 
Statement of the Case (SSOC), and a September 2006 SSOC.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was not provided 
with this required notice.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, private 
medical records, an Independent Medical Expert (IME) opinion, 
and statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished to the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).



Analysis

The veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for blindness in the left eye.  
Specifically, the veteran and his representative have 
asserted that, due to a VA-contracted doctor's negligence in 
failing to provide a timely diagnosis and subsequent 
treatment for a left eye infection, that the veteran 
consequently suffered loss of vision in his left eye.

In August 2001, the veteran sought treatment at the Syracuse, 
New York VA Medical Center (VAMC) for left eye vision 
problems.  He was diagnosed with a hole in the macula in his 
left eye.

The veteran was referred to Dr. C.M., an eye specialist under 
VA contract, who surgically repaired the hole in September 
2001.  The veteran signed a consent form prior to this macula 
hole surgery in September 2001.  Approximately two weeks 
later, Dr. C.M. performed surgery to repair retinal 
detachment in the left eye, using scleral buckles.  In 
October 2001, the veteran returned to Dr. C.M. with 
complaints of decreased left eye vision, and Dr. C.M. 
surgically repaired further retinal detachment.  In November 
2001, the veteran complained to Dr. C.M. with regard to 
decreased left eye vision, as well as pain and swelling in 
the left eye.  It was determined that the retina remained 
detached and that the veteran was not a candidate for any 
further surgery.  According to treatment reports, medications 
were prescribed for pain at that time.

Several days later in November 2001, the veteran visited Dr. 
R.V., a private physician, who determined that the scleral 
buckle in the left eye was infected.  Dr. R.V. advised the 
veteran to seek treatment at his local medical facility.

Two days later, the veteran reported to the Auburn Memorial 
Hospital emergency room with complaints of pain and swelling 
in his left eye.  The doctor on call, Dr. I., determined that 
the left eye was infected, prescribed medication, and 
referred the veteran to a private specialist, Dr. S.

In December 2001, the veteran visited Dr. S. with complaints 
of floaters and black lines in his left eye.  Upon 
examination, he had "light perception only" vision in his 
left eye.  According to medical reports, he was treated on 
several occasions and then referred to Dr. S.S.

In February 2002, the veteran visited Dr. S.S. and complained 
of left eye discomfort, discharge, tearing, swelling, and 
redness, along with very poor vision after the retinal 
detachment.  At that time, the veteran was taking medication 
for presumed infection of the scleral buckle in the left eye.  
Upon examination by Dr. S.S., the veteran's left eye vision 
was found to be "light perception only," with an impression 
of probable scleral buckle infection in the left eye, with 
chronic recurring retinal detachment.  Dr. S.S. prescribed 
antibiotics, and in March 2002, he surgically removed the 
infected scleral buckle from the veteran's left eye.  A 
follow-up evaluation in April 2002 revealed that the veteran 
retained "light perception only" vision in his left eye.

During a May 2003 VA eye examination, the VA examiner offered 
an impression of total retinal detachment with scarring in 
the veteran's left eye, supposedly secondary to poor results 
from retinal detachment repair.  The VA examiner stated that, 
because no notes were available, he could not furnish an 
opinion as to the cause of the postoperative complications.

In a February 2004 statement, private Dr. M.C. reviewed the 
veteran's claims file and declared that she could not make a 
determination on his claim because there was insufficient 
evidence available to make a decision.

In a July 2005 statement, private Dr. M.C. once again 
reviewed the veteran's claims file, which by that time 
included additional medical evidence, and opined that the 
veteran's left eye blindness was at least as likely as not 
aggravated by the VA contracted care and surgery during the 
period from August 2001 to December 2001.  However, she went 
on to state that his additional disability (i.e., left eye 
blindness) was not caused by carelessness, negligence, lack 
of proper skill, an error in judgment, or similar instance of 
fault on the part of the VA contracted health care provider.  
She concluded by stating that the veteran's additional 
disability (i.e., left eye blindness) was proximally caused 
by an event that was reasonably foreseeable, and that it was 
a rare but known complication of retinal surgery.

In a January 2006 statement, private Dr. V.B. reviewed the 
veteran's medical history.  She acknowledged that the veteran 
underwent a left eye surgical procedure performed by VA-
contracted Dr. C.M. in September 2001, and that approximately 
one month later, the veteran developed a retinal detachment 
in that left eye "which is a known risk of this [surgical] 
procedure."  She acknowledged that the veteran underwent an 
additional operation and the removal of an infected buckle in 
the left eye, and opined that this infected buckle did not 
cause an internal eye infection because the infected buckle 
was external to the eye.  She remained unclear as to exactly 
why the veteran's left eye vision was as diminished as it 
was.

Pursuant to the Board's March 2008 request for an Independent 
Medical Expert (IME) opinion, an ophthalmology specialist 
(Dr. E.B.) stated the following in April 2008: "Retina 
detachment is uncommon but is a recognized complication of 
macula hole surgery...Scleral buckle infection is also a rare 
but known complication of retina detachment repair with 
scleral buckle.  A scleral buckle infection without 
persistent retina detachment usually does not...result in loss 
of vision.  I believe the main cause of [the veteran's] loss 
of vision [in the left eye] is more than likely caused by the 
persistent retina detachment rather than the infected scleral 
buckle.  The occurrence of both complications in the same 
patient is unusual but does not imply negligence.  The case 
does not support negligence in [VA] medical and surgical 
care.  These are rare but known complications of retina 
surgery."

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's 38 U.S.C.A. § 
1151 claim for blindness in the left eye.  The record does 
not demonstrate that the veteran's blindness in the left eye 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination, nor was blindness in the 
left eye an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151.

The Board recognizes the veteran's argument that Dr. C.M. was 
negligent in failing to provide a timely diagnosis and 
subsequent treatment for his left eye infection, but in this 
regard, the Board reiterates that the probative medical 
opinions of record do not support a conclusion that any type 
of action on the part of VA-contracted Dr. C.M. was the 
proximate cause of the veteran's blindness in his left eye.  
Instead, the probative medical opinions of record support a 
conclusion that the veteran's left eye blindness was 
proximately caused by persistent retina detachment, which is 
a reasonably foreseeable (albeit rare) complication of 
retinal surgery, and was not caused by the left eye infection 
that the veteran developed while under the care of Dr. C.M.  
Furthermore, the theory of negligence with regard to any 
medical care administered by Dr. C.M. is not supported by the 
probative medical evidence of record.

In essence, the veteran's case rests on his own statements 
that he incurred blindness in the left eye as a result of 
negligent VA medical care.  The Board has considered those 
statements.  However, it is well-established that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding matters such 
as etiology of disorders and disabilities, and his opinion in 
this respect is entitled to no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, entitlement to compensation under 38 U.S.C.A. § 
1151 for blindness in the left eye is not warranted.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet.  App. 49 
(1990).





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness in the left eye is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


